DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, filed 11/27/2020, with respect to the rejection(s) of claim(s) 1-20 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn. However, upon further consideration, a new ground(s) of rejection is made in view of Langford et al, US Patent Pub. 20190346692 A1.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
s 1 & 5 are rejected under 35 U.S.C. 103 as being unpatentable over Olafsson et al, US Patent Pub. 20130223660 A1, in view of Langford et al, US Patent Pub. 20190346692 A1.
Re Claim 1, Olafsson et al discloses a hearing test system, comprising: an electronic device configured to generate a signal (para 0020: wherein device is a hearing aid as disclosed in para 0017 whereby the hearing aid is able to generate audio signals); a first assistive listening device configured to detect a first intensity of the signal; and a second assistive listening device spaced apart from the first assistive listening device by a fixed distance and configured to detect a second intensity of the signal (para 0020: hearing aid devices for the left and right ears are spaced apart from each other at a fixed distance(distance between left and right ears), whereby the hearing aid devices are able to tune/intensify into sound sources based on distances from the sound source to the hearing aid devices, wherein being able to tune in implies the device is able to determine what the intensity is to know how much tuning in is necessary), but fails to explicitly disclose wherein the electronic device is further configured to generate a distance adjustment signal based on the first and second intensities detected by the first and second assistive listening devices for selectively adjusting a first distance between the first assistive listening device and the electronic device and adjusting a second distance between the second assistive listening device and the electronic device. However, Langford et al discloses a system that teaches the concept of being able to modify the distance between objects based on time of flight detected by an ultra sound detector (Langford et al, paras 0011, 0015: adjusting the distance between objects by using an ultra sound detector wherein the ultra sound determines the time of flight whereby the time of flight is correlated with the ultra sound signal intensity). It would have been obvious to modify the hearing aid device of Olafsson et al such that its hearing aids distances are modified/adjusted based on sound intensity based on the ultra sound detector as taught in Langford et al for the purpose of being able to optimize the hearing aid device regardless of hearing aid user distance with the sound source.
Claim 5 has been analyzed and rejected according to claim 1. 

Claims 2-4, 6-7 & 16-19 are rejected under 35 U.S.C. 103 as being unpatentable over Olafsson et al, US Patent Pub. 20130223660 A1, and Langford et al, US Patent Pub. 20190346692 A1 as applied to claim 1 above, in view of Kwak, US Patent Pub. 20140334642 A1.
Re Claim 2, the combined teachings of Olafsson et al and Langford et al disclose the hearing test system of claim 1, but fail to disclose wherein the signal generated by the electronic device comprises a pure tone. However, Kwak teaches the concept of where a pure tone is used as a test signal to adjust a hearing aid wherein the pure tone includes a broad frequency range (Kwak, para 0104). It would have been obvious to modify the Olafsson et al and Langford et al system to include a pure tone test signal at varied frequencies as taught in Kwak for the purpose of being able to fine tune the hearing aid of Olafsson as modified by Langford et al at a testing stage to determine appropriate distance adjustments before actual utilization.
Claim 3 has been analyzed and rejected according to claim 2.

Claim 6 has been analyzed and rejected according to claim 2.
Re Claim 7, the combined teachings of Olafsson et al, Langford et al and Kwak disclose the method of claim 6, wherein responsive to the first and second intensities detected by the first and second assistive listening devices, selectively adjusting the first and second distances comprises: comparing the first and second intensities detected by the first and second assistive listening devices (Olafsson et al, para 0020: hearing aid devices for the left and right ears are spaced apart from each other at a fixed distance(distance between left and right ears), whereby the hearing aid devices are able to tune/intensify into sound sources based on distances from the sound source to the hearing aid devices, wherein being able to tune in implies the device is able to determine what the intensity is to know how much tuning in is necessary).
Claim 16 has been analyzed and rejected according to claim 2.
Re Claim 17, the combined teachings of Olafsson et al, Langford et al and Kwak disclose the method of claim 16, but fail to explicitly disclose wherein responsive to the first and second intensities of the testing sound detected by the first and second assistive listening devices, selectively adjusting the first and second distances comprises: determining whether the first and second intensities of the testing sound detected by the first and second assistive listening devices are within an intensity 
Claims 18-19 have been analyzed and rejected according to claim 17.

Allowable Subject Matter
Claim 8 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter for claim 8: The prior art does not teach or moderately suggest the following limitations:
Wherein responsive to the first and second intensities detected by the first and second assistive listening devices, selectively adjusting the first and second distances comprises: moving the electronic device toward a midperpendicular plane of a virtual connection line between the first and second assistive listening devices such that the first and second distances are adjusted.
Limitations such as these may be useful in combination with other limitations of claim 6 and ultimately claim 5.

Claims 9-15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter for claims 9-15: The prior art does not teach or moderately suggest the following limitations:
Wherein responsive to the first and second intensities detected by the first and second assistive listening devices, selectively adjusting the first and second distances comprises: rotating the first and second assistive listening devices relative to the electronic device to an angle based on a center rotating axis, wherein the center rotating axis is substantially located between the first and second assistive listening devices.
Limitations such as these may be useful in combination with other limitations of claim 6 and ultimately claim 5.

Claim 20 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter for claim 20: The prior art does not teach or moderately suggest the following limitations:

Limitations such as these may be useful in combination with other limitations of claim 17, claim 16, claim 6 and ultimately claim 5.

Contact
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GEORGE C MONIKANG whose telephone number is (571)270-1190.  The examiner can normally be reached on Mon. - Fri., 9AM-5PM, ALT. Fridays off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/GEORGE C MONIKANG/Primary Examiner, Art Unit 2651                   					3/29/2021